In re Smith, Warren A.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 262-512; to the Court of Appeal, Fourth Circuit, No. 90KW-0602.
Writ granted. The transcript of proceedings conducted on April 14, 1994 shows that the district court resentenced relator to 75 years at hard labor without benefit of parole, or suspension of sentence in compliance with our order in State ex rel. Smith v. Whitley, 609 So.2d 242 (La.1992). Because relator’s records in the Department of Corrections indicate that relator last received resentenc-ing in 1991, the district court is ordered to issue a corrected minute entry for April 14, 1994, to clarify that relator is presently serving the lawful sentence imposed on that dated.